Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 22, 2017

The Court of Appeals hereby passes the following order:

A17A0598. THE RECORDER’S COURT OF CHATHAM COUNTY et al. v.
    THE MAYOR AND ALDERMEN OF THE CITY OF SAVANNAH.

      The Mayor and Aldermen of the City of Savannah (“the City”) has moved to
dismiss this appeal as moot. For the reasons set forth below, we grant the motion and
dismiss the appeal.
      The appeal is from two orders: (1) the trial court’s September 6, 2016, order
granting the City’s request for a declaratory judgment that the City was authorized to
release certain documents in response to a request under Georgia’s Open Records
Act, OCGA § 50-18-70 et seq., and enjoining the Recorder’s Court of Chatham
County (“the Recorder’s Court”) and its Chief Judge from enforcing an order
exempting those documents from release; and (2) the trial court’s August 31, 2016,
order adding the Chief Judge of the Recorder’s Court as a defendant in the underlying
declaratory judgment action.
      We hereby dismiss the appeal from the September 6 order. It is undisputed that,
at this point, the City has released the documents. Consequently, the parties’ disputes
over the City’s rights and responsibilities regarding the release of the documents
under the Open Records Act and the enforceability of the Recorder’s Court order
exempting the documents’ release are moot. See Clark v. Deal, 298 Ga. 893, 894 (2)
(785 SE2d 524) (2016). Conceding that these issues are “effectively moot,” the
Recorder’s Court and the Chief Judge argue that we should still address the issues in
the interest of determining their counterclaims for attorney fees, which the trial court
did not address in his orders and which appear to remain pending below. But as we
have held in rejecting a similar argument, an “appellate court is not required to retain
a moot case and decide it because a party might possibly derive some future benefit
from a favorable adjudication on an abstract question.” Ladder Now v. Hancock
Roofing & Constr., 337 Ga. App. 399, 400 (787 SE2d 775) (2016) (citation and
punctuation omitted).
      We also dismiss the appeal from the August 31 order. “No longer piggybacked
on th[e] directly appealable issue [of the correctness of the September 6 order
granting a declaratory judgment and injunctive relief], the [interlocutory order adding
the Chief Judge as a party-defendant] has no independent basis for direct appeal. For
that reason, the appeal from the [August 31] order . . . must be dismissed as well.”
Ladder Now, 337 Ga. App. at 400-401 (citations omitted).
      Accordingly, the City’s motion to dismiss this appeal is GRANTED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/22/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.